DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
	Claims 1, 7, 13, 19-36 are pending.  Claims 2-6, 8-12, 14-18 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7, 13, 22, 26, 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luo (PGPUB 2010/0214571), and further in view of Nakata et al (PGPUB 2006/0066907).

Regarding Claim 1:
Luo teaches an information processing apparatus comprising:
(paragraph 12, invention providing computer program product comprising computer usable medium having computer readable program code embedded therein that causes a computer to perform the method): 
a reception unit configured to receive a user instruction (paragraph 22, user uses input device to interact with printing bin icon); 
a display unit configured to display a main screen including one or more first functions that are available (paragraph 31, when user drags and drops file onto printing bin icon, a printing mode selection popup menu is displayed, which lists a number of printing modes for selection; paragraph 22, 33, “Change settings and print” mode; in response to file being dropped onto printer bin icon, simplified printer property settings menu pops up, including frequently used basic printing property settings such as number of copies, duplex (i.e. “one or more first functions”), color or black and white mode, etc.; user sets printing properties and clicks “OK” to print the file), and one or more second functions that are available (paragraph 22, 33, “Change settings and print” mode; in response to file being dropped onto printer bin icon, simplified printer property settings menu pops up, including frequently used basic printing property settings such as color or black and white mode, etc. (i.e. “one or more second functions); user sets printing properties and clicks “OK” to print the file);
a second display unit configured to display a widget for providing the plurality of first functions without displaying the main screen (paragraph 31, when user drags and drops file onto printing bin icon, a printing mode selection popup menu is displayed, which lists a number of printing modes for selection; paragraph 32, “print with current settings”: file will be printed to default printer using printer’s current printing property settings (i.e. the settings considered “one or more first functions” above, including printing itself; this prints without displaying the settings menu, i.e. the “main screen”);
(paragraph 31-36, when user drags and drops file onto printing bin icon, a printing mode selection popup menu is displayed, which lists a number of printing modes for selection, including “print with current settings” (i.e. “displayed widget”) and “change settings and print” (i.e. “main screen”)); and
an execution unit configured to display the main screen (paragraph 22, 33, “Change settings and print” mode; in response to file being dropped onto printer bin icon, simplified printer property settings menu pops up, including frequently used basic printing property settings such as number of copies, duplex (i.e. “one or more first functions”), color or black and white mode, etc.; user sets printing properties and clicks “OK” to print the file), and to execute one of the plurality of first functions without the determination of a validity of a license in a case where an execution instruction for the application via the widget is received (paragraph 32, “print with current settings”: file will be printed to default printer using printer’s current printing property settings (i.e. the settings considered “one or more first functions” above, including printing itself; this prints without displaying the settings menu, i.e. the “main screen”). 
Luo does not explicitly teach the display unit configured to display a main screen including one or more first functions that are available irrespective of validity of a license of an application installed in the information processing apparatus, and one or more second functions that are available in a case where the license is present; and
the execution unit configured to determine the validity of the license in a case where and instruction to display the main screen is received, to display the main screen in a case where the license is valid.
However, Nakata teaches the concept of a display unit configured to display a main screen (paragraph 64-65, Fig. 4A, “style details” screen including a plurality of functions) including one or (paragraph 64-65, Fig. 4A, “style details” screen includes list of styles for setting tint block style; paragraph 62-63, Fig. 3, “Print Setup” screen includes alternate means for setting style (i.e. “one or more first functions”; paragraph 133, 136, Fig. 3, after trial period has elapsed, “calibration” and “style edit” buttons are disabled; when “style edit” button is selected, it is determined whether trial period has expired and license is present; if trial has expired and license is not purchased, message requesting license is purchased is displayed; however, function for setting style remains available through “print setup” screen, and therefore may not be license controlled; paragraph 137, trial version can be continuously used by entering license key), and one or more second functions that are available in a case where the license is present (paragraph 64-65, 133, 136, Fig. 3, 4A, after trial period has elapsed, “calibration” and “style edit” buttons are disabled; when “style edit” button is selected, it is determined whether trial period has expired and license is present; if trial has expired and license is not purchased, message requesting license is purchased is displayed; functions available only through “edit style” button therefore disabled without at expiration of trial period without license); and
the execution unit configured to determine the validity of the license in a case where and instruction to display the main screen is received, to display the main screen in a case where the license is valid (paragraph 64-65, 133, 136, Fig. 3, 4A, after trial period has elapsed, “calibration” and “style edit” buttons are disabled; when “style edit” button is selected, it is determined whether trial period has expired and license is present; if trial has expired and license is not purchased, message requesting license is purchased is displayed; functions available only through “edit style” button therefore disabled without at expiration of trial period without license; paragraph 137, trial version can be continuously used by entering license key; therefore, main screen will be displayed if license if valid).


Regarding Claim 22:
Luo in view of Nakata teaches the information processing apparatus according to claim 1.  In addition, Luo teaches wherein the second display unit displays the plurality of presets in a case where a file is dragged and dropped onto the widget by a user operation (paragraph 31-36, when user drags and drops a file onto printing bin icon, printing mode selection popup menu is displayed which lists a number of printing modes).

Regarding Claims 7, 26:
	These are the method claims corresponding to the apparatus of claims 1, 22, and are therefore rejected for corresponding reasons.

Regarding Claims 13, 30:
	These are the non-transitory computer readable storage medium claims corresponding to the apparatus of claims 1, 22, and are therefore rejected for corresponding reasons.

Claims 19-21, 23-25, 27-29, 31-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luo in view of Nakata, and further in view of Huh et al (PGPUB 2010/0053668).

Regarding Claim 19:
Luo in view of Nakata and Huh teaches the information processing apparatus according to claim 32.  In addition, Huh teaches wherein the warning screen to be displayed includes a first key for displaying the main screen on which the plurality of print settings in the selected preset is editable (paragraph 92, command to print includes unsupported options; message window is displayed representing an unsupported printing option; paragraph 60-64, user interface displays message stating printing operation is unsupported, and asks for a replacement printing option; selecting a replacement option opens a preview window; this occurs regardless of the presence or absence of a license); and
Nakata teaches displaying in a case where the execution unit determines that the license is present (paragraph 18, 137, user purchases license to continue using software after limited trial period; trial version can be continuously used by entering license key; paragraph 136, Fig. 13, when “style edit” or “calibration” button is selected, and it is determined that trial period is expired with no license, message requesting that license be purchased is displayed, or message indicating editing of style is disabled, instead of UI for setup; EXAMINER’S NOTE: this license check occurs in relation to the claimed editing function of the application, above, and not in relation to the editing screen for print settings of the selected preset; therefore, the editing screen for print settings of Huh is displayed both in the case where the license is present as well as where it is absent).
The rationale to combine Luo, Nakata, and Huh is the same as provided for claim 32 due to the overlapping subject matter between claims 32 and 19.

Regarding Claim 20:
Luo in view of Nakata and Huh teaches the information processing apparatus according to claim 19.  In addition, Nakata teaches a case where the execution unit determines that the license is present (paragraph 18, 137, user purchases license to continue using software after limited trial period; trial version can be continuously used by entering license key; paragraph 136, Fig. 13, when “style edit” or “calibration” button is selected, and it is determined that trial period is expired with no license, message requesting that license be purchased is displayed, or message indicating editing of style is disabled, instead of UI for setup; EXAMINER’S NOTE: this license check occurs in relation to the claimed editing function of the application, above, and not in relation to the editing screen for print settings of the selected preset; therefore, the editing screen for print settings of Huh is displayed both in the case where the license is present as well as where it is absent); and
Huh teaches wherein the warning screen to be displayed regardless of whether the license is present or absent includes a second key for executing processing without displaying the main screen (paragraph 77, “Set to Auto Value” selection indicates that unsupported printing option is automatically changed to another printing option using a preset algorithm).
The rationale to combine Luo, Nakata, and Huh is the same as provided for claim 19 due to the overlapping subject matter between claims 19 and 20.

Regarding Claim 21:
Luo in view of Nakata and Huh teaches the information processing apparatus according to claim 20.  In addition, Huh teaches wherein the execution unit changes the inexecutable print setting to an executable print setting and executes the processing in a case where the second key is selected (paragraph 77, “Set to Auto Value” selection indicates that unsupported printing option is automatically changed to another printing option using a preset algorithm).
The rationale to combine Luo and Huh is the same as provided for claim 20 due to the overlapping subject matter between claims 20 and 21.

Regarding Claim 31:
	Luo in view of Nakata teaches the information processing apparatus according to claim 1.  In addition, Luo teaches wherein the second display unit displays a plurality of presets each including a plurality of print settings in response to a user operation to the widget  (paragraph 23, printing bin icon allows user to activate printing property settings popup menu; user sets printing property settings and clicks “ok”, and settings are saved for use in subsequent printing using printing bin icon; if printing bin icon has more than one printer associated with it, popup menu allows user to set printing properties of each printer, i.e. each printer is assigned a template; paragraph 31-36, when user drags and drops a file onto printing bin icon, printing mode selection popup menu is displayed which lists a number of printing modes; options include “Print with current settings,” and "Select printer and print," which allows selection of settings template associated with individual printers), and the execution unit executes processing according to a plurality of print settings in one preset selected from the plurality of presets without confirming the license in a case where all of the plurality of print settings in the selected preset are executable (paragraph 31-36, when user drags and drops a file onto printing bin icon, printing mode selection popup menu is displayed which lists a number of printing modes; options include “Print with current settings,” and "Select printer and print," which allows selection of settings template associated with individual printers; user clicks “OK” to print file).
Neither Luo nor Nakata explicitly teaches the execution unit executing processing based on capability information of the image processing apparatus.
However, Huh teaches the concept of an execution unit executing processing based on capability information of an image processing apparatus (paragraph 91, if all the printing options set for the XPS file are determined to be supported, the image forming apparatus can print the XPS file with all printing options applied).


Regarding Claim 32:
Luo in view of Nakata and Huh teaches the information processing apparatus according to claim 31.  In addition, Huh teaches wherein the second display unit displays a warning screen in a case where the plurality of print settings in the selected one preset includes at least an inexecutable print setting (paragraph 48-53, XPS settings file, i.e. template; determination unit determines if image forming apparatus supports printing options set for XPS file; paragraph 92, command to print includes unsupported options; message window is displayed representing an unsupported printing option; paragraph 60-64, user interface displays message stating printing operation is unsupported, and asks for a replacement printing option; selecting a replacement option opens a preview window).
	The rationale to combine Luo and Huh is the same as that provided in claim 31 due to the overlapping subject matter between claims 31 and 32.

Regarding Claims 23-25, 33-34:
	These are the method claims corresponding to the apparatus of claims 19-21, 31-32, respectively, and are therefore rejected for corresponding reasons.

Regarding Claims 27-29, 35-36:
	These are the non-transitory computer readable storage medium claims corresponding to the apparatus of claims 19-21, 31-32, respectively, and are therefore rejected for corresponding reasons.

Response to Arguments
Applicant's arguments filed 6/16/2021 have been fully considered but they are not persuasive.

Regarding claim interpretation under 35 USC 112(f):
	Applicant’s arguments regarding the 35 USC 112(f) interpretation are persuasive; therefore, the interpretation is withdrawn.

Regarding the rejection of claims under 35 USC 103:
	Applicant’s arguments, page 11 paragraph 3-4: Nakata teaches confirming the validity of a license if an execution instruction for copy-forgery-inhibited pattern printing is issued. In a case where the license is valid, copy-forgery-inhibited pattern printing is executed according to the density set by a user. In a case where the license is not valid, copy-forgery-inhibited pattern printing is executed according to preset density. However, even assuming arguendo that the "second function" and "main screen" of claim 1 are comparable to the copy-forgery- inhibited pattern print setting and the dialog by the printer driver (see Nakata, Fig. 3) of Nakata, respectively, Nakata does not disclose any interface corresponding to the widget for solely providing the first function without displaying the main screen. 
Moreover, Luo and Huh do not provide any teaching that would remedy the deficiencies of Nakata. For example, Luo and Huh fail to disclose such a widget solely providing the first function in the configuration where the first function and the second function are included.  

Examiner’s response:  However, Luo does teach a “main screen” including first and second functions, and a widget for providing at least the first functions without displaying the main screen.  Luo teaches a drag-and-drop printer widget which displays a menu when a file is dropped on said widget (e.g. paragraph 31-36).  The menu allows a user to select a configuration settings dialog (i.e. “main screen”) which allows a user to configure settings and print (i.e. “first functions”).  The menu also allows a user to print with current settings, thereby bypassing the “main screen” and printing, which can be considered providing the “first functions” otherwise available in the print settings dialog.  As any of the print settings, as well as the option to “print” itself, can be considered first functions, any other subset of print settings can be considered “second functions”.  Therefore, Luo teaches a “main screen” comprising first and second functions, and a widget which executes first functions without displaying the main screen.  Furthermore, Nakata teaches a “main screen” with “second functions” which are available in a case where a license is present (e.g. paragraph 64-65, 133, 136).  Therefore, the combination of Luo and Nakata teaches the features of claim 1 as amended.
	Applicant’s arguments with regard to independent claims 7 and 13 are similar to those regarding claim 1 and are therefore responded to in a similar way.
	Applicant further argues that the dependent claims are allowable due to depending on an allowable independent claim.  However, as shown above, the independent claims are not allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814.  The examiner can normally be reached on 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                                        



/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491